Third District Court of Appeal
                               State of Florida

                         Opinion filed June 30, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-1581
                      Lower Tribunal No. F16-21185
                          ________________


                              Nimer Abdallah,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Marisa
Tinkler Mendez, Judge.

     Law Offices of Kawass, P.A., and Kristen A. Kawass, for appellant.

     Ashley Moody, Attorney General, and Gabrielle Raemy Charest-
Turken and Ivy R. Ginsberg, Assistant Attorneys General, for appellee.


Before LOGUE, SCALES and LOBREE, JJ.

     PER CURIAM.

     Affirmed.